 
EXHIBIT 10.2
LOCK-UP AGREEMENT


Effective November 15, 2009    


UV Flu Technologies, Inc.
1694 Falmouth Rd. Suite 147
Centerville, MA 02632-2933


Ladies and Gentlemen:


           Pursuant to the Asset Purchase Agreement dated effective November 15,
2009 between UV Flu Technologies, Inc. (the “Company”), and AmAirpure, Inc., the
undersigned received from the Company, ___________ shares of restricted common
stock (the “Common Stock”) of the Company.


To induce the Company to issue the Common Stock to the undersigned, the
undersigned agrees that, without the prior written consent of the Company, the
undersigned will not, directly or indirectly, offer, sell, pledge, contract to
sell (including any short sale), grant any option to purchase or otherwise
dispose of any shares of Common Stock (including, without limitation, shares of
Common Stock of the Company which may be deemed to be beneficially owned by the
undersigned on the date hereof in accordance with the rules and regulations of
the Securities and Exchange Commission (“SEC”), shares of Common Stock which may
be issued upon exercise of a stock option or warrant and any other security
convertible into or exchangeable for Common Stock) or enter into any Hedging
Transaction (as defined below) relating to the Common Stock (each of the
foregoing referred to as a “Disposition”) for a period of twelve (12)
months.  The twelve (12) month period will commence on the date first set forth
above.  The foregoing restriction is expressly intended to preclude the
undersigned from engaging in any Hedging Transaction or other transaction which
is designed to or reasonably expected to lead to or result in a Disposition
during the twelve (12) month period even if the securities would be disposed of
by someone other than the undersigned.  “Hedging Transaction” means any short
sale (whether or not against the box) or any purchase, sale or grant of any
right (including, without limitation, any put or call option) with respect to
any security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Common
Stock.  The Company may impose stop-transfer instructions with respect to the
securities subject to the foregoing restrictions until the end of said twelve
(12) month period.


           Notwithstanding the foregoing, the undersigned may transfer (a)
shares of Common Stock acquired in open market transactions by the undersigned
after the date first set forth above, and (b) any or all of the shares of Common
Stock or other Company securities if the transfer is (i) by gift, will or
intestacy, (ii) to any custodian or trustee for the account of the undersigned
or the undersigned’s immediate family, (iii) by distribution to partners,
members or shareholders of the undersigned, or (iv) to any affiliates of the
undersigned; provided, however, that in the case of a transfer pursuant to
clause (b) above, it shall be a condition to the transfer that the transferee
execute an agreement stating that the transferee is receiving and holding the
securities subject to the provisions of this Lock-Up Agreement.
 
 
 

--------------------------------------------------------------------------------

 


The undersigned agrees that the Company may, and that the undersigned will, (i)
with respect to any shares of Common Stock or other Company securities for which
the undersigned is the record holder, cause the transfer agent for the Company
to note stop transfer instructions with respect to such securities on the
transfer books and records of the Company and (ii) with respect to any shares of
Common Stock or other Company securities for which the undersigned is the
beneficial holder but not the record holder, cause the record holder of such
securities to cause the transfer agent for the Company to note stop transfer
instructions with respect to such securities on the transfer books and records
of the Company.


The undersigned hereby agrees that, to the extent that the terms of this Lock-Up
Agreement conflict with or are in any way inconsistent with any agreement to
which the undersigned and the Company may be a party, this Lock-Up Agreement
supersedes such agreement.


The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement.  All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
successors and assigns of the undersigned.



 
[_____________________]
         
Authorized Signatory



Acknowledged and Agreed Upon By:


UV Flu Technologies, Inc.



   
John. J. Lennon, President
 



2

--------------------------------------------------------------------------------

